Dissenting Opinion by
Judge Crumlish, Jr.:
I' respectfully dissent to that portion of the majority opinion which overrules the preliminary objections with respect to Respondent Smith.
The majority correctly holds that Smith’s decision whether or not to increase Petitioner’s salary is within his discretion and that his power to implement such *101a salary increase is one that is limited only by the requirement of the Governor’s approval. However, I am unwilling to hold that, once the Governor’s approval has been sought and obtained, there arises in Petitioner a clear legal right to the increase and a corresponding legal duty on the part of Smith to increase Petitioner’s salary sufficient to support an action in mandamus.
Judge Wilkinson, Jb., joins in this dissent.